Citation Nr: 1600474	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  05-06 801A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for fracture, left ring finger.  

2.  Entitlement to service connection for residual numbness of the mouth due to inservice jaw and mouth surgery. 

3.  Entitlement to service connection for a right knee disability. 

4.  Entitlement to service connection for residuals of a head injury. 

5.  Entitlement to service connection for a headache disorder to include as secondary to head injury and/or sinusitis and rhinitis. 

6.  Entitlement to service connection for back disability to include scoliosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to June 1981 and from February 1982 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case has since been transferred to and received from the Houston, Texas RO.  In October 2015, the Veteran testified at a Board hearing before the undersigned via video conference from the RO.

The issues of entitlement to service connection for a right knee disability; residuals of a head injury; a headache disorder to include as secondary to head injury and/or sinusitis and rhinitis; and for a back disability to include scoliosis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have any residuals of an inservice injury to the left ring finger.

2.  The Veteran's impacted #6 tooth is a congenital defect. 

3.  The resulting numbness of the mouth caused by inservice surgery to #6 tooth was not a foreseeable consequence of that surgery, a natural progression of the impacted tooth, and was not therefore a usual effect of the inservice ameliorative dental surgery.   


CONCLUSIONS OF LAW

1.  A left ring finger disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

2.  The Veteran's impacted #6 tooth clearly and unmistakably preexisted service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  

3.  Resolving reasonable doubt in favor the Veteran, service connection for numbness of the mouth resulting from inservice dental surgery is warranted.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a June 2004 letter prior to the initial adjudication of the claim, as well as subsequent notification in May 2008.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  

The Veteran was also provided with VA examinations which contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).



Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


Left Ring Finger

The STRs reveal that the Veteran suffered trauma to his left ring finger.  It was a soft tissue injury with no fracture or dislocation.  

The Veteran testified that he was told during service that his left ring finger was fractured.  He stated that he still had pain and swelling.  

In July 2012, the Veteran was afforded a VA examination which indicated that the Veteran had no current left ring finger disability and that the left ring finger examination was normal.  

The United States Court of Appeals for Veterans Claims (the Court) consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

"Arthralgia" is defined as pain in a joint.  See DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's Illustrated Medical Dictionary 147 (27th ed. 1988)).  The Court has stated in Clyburn v West, 12 Vet. App. 296, 301 (1999), that continued complaints of pain after service do not suffice to establish a medical nexus, where the issue at hand is that of etiology, and requires medical opinion evidence.  Pain cannot be compensable in the absence of proof of an in-service disease or injury to which the current pain can be connected by medical evidence.  Mere pain, alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, appeal dismissed in part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (dismissing challenge to the issue whether pain, alone, can be considered a disability). 

The Veteran complains of finger pain and he is competent to report pain and credible in this regard.  However, the VA compensation examiner specifically determined there is no current left ring finger disability, including underlying diagnosis, to account for this pain.  

The Board attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record to the extent there has not been any underlying diagnosis, and included consideration of the Veteran's relevant medical history, including his symptoms and responsibilities in service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating most of the probative value of an opinion comes from its underlying reasoning, not just from mere review of the claims file, although that, too, has its importance if evidence in the file may affect the underlying basis of the opinion such as by revealing relevant facts).  The VA examiner based the opinion on a review of the claims file, but also on the Veteran's history as recounted by him and as shown in the record, plus personal examination.  Hence, there were multiple supporting bases of the opinion.

The Board finds that the VA examiner's opinion is more probative than the Veteran's personal assertions to the contrary because the examiner has medical expertise that the Veteran does not possess.  The Veteran is certainly competent to report experiencing pain, but he is not competent to ascribe this pain to a particular diagnosis or, in turn, relate it to his military service, especially when, as here, there is countervailing medical comment.  Thus, the most probative evidence establishes there is no present disability.  Absent a current diagnosis, service connection is not warranted.

Therefore, in the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Therefore, service connection for residuals of a left ring finger injury is not warranted.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


Residual Numbness of the Mouth due to Inservice Jaw and Mouth Surgery

The STRs reveal that the Veteran had a Class I malocclusion characterized by an impacted #6 tooth.  The Veteran underwent oral surgery and signed a consent form.  Various risks were identified, but numbness of the mouth was not indicated as one of the risks of the surgery.  The surgery attempted to extract the impacted tooth.  In addition, the Veteran underwent temporomandibular jaw (TMJ) surgery.  

A July 2012 VA examiner opined that the Veteran had residual numbness in his mouth due to the TMJ surgery.  In September 2013, the same examiner stated that it was at least as likely as not that the Veteran's mouth numbness was due to his inservice oral surgery and could be considered an unforeseeable consequence of the surgery on tooth #6.  In January 1992, the Veteran signed the consent form.  The examiner discussed the tooth surgery, noting that there had been attempts to ligate #6 tooth and move it into position after extraction of the deciduous tooth.  Thereafter, there was a continuation of attempts to correct the malocclusion and position cuspid #6.  It was then determined that impacted tooth #6 appeared ankylosed with no measurable movement.  There was a recommendation for extraction.  A LeFort I osteotomy was performed in order to correct the malocclusion without the canine #6.   

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Preexisting defects, infirmities, or disorders will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase is due to the natural progress of the disease.

For defects, infirmities, or disorders not noted when a veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  With regard to the presumption of sound condition at entry into service, 38 C.F.R. § 3.304(b) provides as follows:

Only such conditions as are recorded in examination reports are to be considered as noted.

(1) History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.

(2) History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.

(3) Signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact. Other evidence will be considered as though such statement were not of record.

If a disorder was not "noted" on entering service, VA must show by clear and unmistakable evidence both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; Wagner, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097. 

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  Accordingly, "a lasting worsening of the condition," that is, a worsening which existed not only during service and/or at the time of separation but also continued thereafter, is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment will not be considered service connected unless the disease is otherwise aggravated by service.  38 C.F.R. § 3.306(b). 

In this case, rebutting the presumption of soundness at service entrance is not an issue, as the presumption of soundness never attached as to the Veteran's initial period of active duty and then his second period.  A review of the STRs reveals that at the time of the Veteran's service entrance dental examination in August 1971, the abnormality to tooth #6 was noted.  Thus, the Board finds that there is clear and unmistakable evidence that the impaction of tooth  #6 preexisted active duty service.  

However, congenital or developmental defects are not diseases or injuries as such within the meaning of applicable law, and are not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases cited therein.  See also VAOPGCPREC 82-90 (a reissue of General Counsel opinion 01-85 (March 5, 1985), which in essence interpreted that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin must, by its very nature, have pre-existed a claimant's military service).  However, the VA General Counsel has further interpreted that if, during service, superimposed disease or injury occurs, service connection may be warranted for the resultant disability.  See Jensen, 4 Vet. App. at 306-307, citing Hunt, 1 Vet. App. 292; VAOPGCPREC 67-90. 

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as a structural or inherent abnormality or condition that is more or less stationary in nature.  38 C.F.R. § 3.303(c).

In addition, 38 C.F.R. § 3.303(c) provides that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles the existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  This regulation also states that where there is the notation or discovery during service of such residual conditions, such as fibrosis of the lungs or congenital malformations, with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they pre-existed service.

As noted, the Veteran had an impacted #6 tooth noted on entrance.  As such, the Veteran is not entitled to the presumption of sound condition.  Aggravation of a pre-existing disorder is shown where there is an increase in disability during service, unless there is a specific finding that the increase is due to the natural progress of the disease.

The Veteran contends that his claim for his current oral problem of mouth numbness resulted from surgical procedures performed in service on that impacted #6 tooth.  Here, the record notes no other incidents in service or after that might have resulted in injury to cause the numbness.  The Veteran extensively testified that the he had a non-descended baby tooth and impacted adult tooth which were surgically addressed during service, as noted in the STRs.  The Board accepts that this condition was congenital in nature and had been in existence since the Veteran's teeth developed.

Based upon the above, the Board finds that the weight of the evidence shows that impacted tooth #6 was present in service and persisted therefrom, and was a developmental condition and not a disability under VA regulations to which service connection may attach.  38 C.F.R. § 3.303; Beno v. Principi, 3 Vet. App. 439, 441 (1992); 38 C.F.R. §§ 3.303(c), 4.9. 4.127; see also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

During service, as noted, the Veteran underwent surgical procedures to extract the impacted tooth.  Since the inservice procedures, the Veteran has credibly testified that he has experienced numbness in his mouth.  Further, a VA examiner opined that it was at least as likely as not that the Veteran's mouth numbing was due to his inservice oral surgery and could be considered an unforeseeable consequence of the surgery on tooth #6.  

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment will not be considered service connected unless the disease is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  

The Board has reviewed the consent form and numbness in the mouth as experienced by the Veteran is not a listed risk.  As it relates to the usual effects of surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, noted in 38 C.F.R. § 3.306(b), the Board will resolve reasonable doubt in favor of the Veteran and find that the resulting numbness of the mouth is not a usual effect of the ameliorating inservice surgery, thus warranting service connection for the resulting numbness.  The VA examiner specifically attributed this condition directly to the inservice surgery and essentially indicated that this consequence was not a foreseeable risk.  The Board finds that as the numbness was not a foreseeable risk, it was also not a natural progression of the impacted tooth.  In sum, the examiner therefore did not indicate that this numbness was a natural progression of the impacted tooth or a usual effect of the inservice ameliorative surgery.  Given the foregoing, and resolving reasonable doubt in favor of the Veteran, service connection is warranted for numbness of the mouth.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left ring finger disability is denied.

Service connection for numbness of the mouth resulting from inservice dental surgery is granted.


REMAND

Right Knee Disability

In February 1985, the Veteran complained of having chronic right knee pain.  He stated that he was playing volleyball and heard a pop in his knee.  There was a small Baker's cyst in the popliteal area.  X-rays were normal.  The diagnosis was rule out internal derangement of the right knee.  A March 1985 right knee arthrogram was normal.  Thereafter, an examiner noted that there was some question regarding the lateral meniscus, but nothing definite. 

A July 2012 VA examination indicated that there was no current right knee disability, but the Veteran testified that he has received recent treatment from Dr. A.R. of the Sugarland Medical Group in Houston, Texas.  Therefore, those records should be obtained.  Then, the Veteran should be reexamined to assess whether current right knee disability is related to service.  


Residuals of a Head Injury or Traumatic Brain Injury

On his July 1977 examination, it was noted that the Veteran had a childhood injury to the left forehead that was sutured and healed without residuals.  The Veteran remained asymptomatic when he entered service.

The Veteran credibly testified that he struck his head on a steel grate, resulting in some bleeding.  He was examined by VA in July 2012 (although the examination opinion was signed in October 2012) which concluded that the inservice injury had resolved and that there was no pathology to render a diagnosis.  The examiner noted that there was mild memory impairment noted, but with unclear etiology.  The Board notes, however, while the examiner initially indicated that the Veteran had headaches that were probably related to allergies or sinus problems, headaches as well as anxiety were listed as subjective complaints.  The Veteran also asserts that he has experienced memory loss since the head injury.  As such, he should be reexamined.  


Headaches

The STRs reveal that in March 1986, the Veteran was treated for a tension headache, vasovagal reaction.  The VA examination in July 2012 addressed the matter of whether the Veteran has headaches as a residual of a head injury; however, it is unclear if the Veteran has headaches due to a TBI, due to service-connected sinusitis and rhinitis, or due to other source.  Thus, additional examination in conjunction with the TBI examination should be conducted. 


Back Disability

The Veteran recently submitted a claim for service connection for scoliosis on the basis of aggravation.  That matter should be considered as part of his overall claim of service connection for a back disability.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  There is no opinion regarding that matter nor has the Veteran been afforded a back examination.  Thus, he should be examined by VA.  

Accordingly, the case is REMANDED for the following action:

1.  After securing the appropriate medical release, obtain and associate with the record copies of all clinical records, which are not already in the record, of the Veteran's treatment by Dr. A.R. of the Sugarland Medical Group in Houston, Texas.  The RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record

2.  Schedule the Veteran for VA examinations to determine the nature and etiology of any current right knee disability, residuals of a head injury/TBI, headache disorder, and back disability.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  

A.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right knee disability had its clinical onset during service or is related to any in-service disease, event, or injury to include when he injured his right knee while playing volleyball to include clinical findings regarding a Baker's cyst and regarding his meniscus.  The examiner should consider any new records furnished by Dr. A.R. of the Sugarland Medical Group in Houston, Texas.  

B.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that the Veteran has any current residuals of a head injury/TBI including, but not limited to, headaches, memory loss, and anxiety.  

C.  The examiner should review the record prior to examination.  (i).  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current headache disorder had its clinical onset during service or is related to any in-service disease, event, or injury.  
(ii).  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current headache disorder is proximately due to, or the result of, the a head injury/TBI and/or service-connected sinusitis and rhinitis.  (iii).  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current headache disorder is permanently aggravated by a head injury/TBI and/or service-connected sinusitis and rhinitis.  

D.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current back disability had its clinical onset during service or is related to any in-service disease, event, or injury to include due to a reported fall suffered by the Veteran.  (i).  If the Veteran has scoliosis, the examiner should indicate if this is a congenital or developmental disorder and, if so, the examiner should determine if the Veteran had a disability resulting from an injury that was superimposed upon the congenital or developmental disorder.  (ii).  Alternatively, if the examiner finds that the scoliosis is not a congenital or developmental disorder, but preexisted service, the examiner should opine if there clear and unmistakable (obvious or manifest) evidence that any increase in severity during service was due to the natural progress of the disorder.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


